Case 1:17-cV-09483-DAB Document 116 Filed 12/07/18 Page 1 of 28

UNITEI} STATES DISTRICT COURT
SOUTHERN ]}ISTRICT OF NEW YORK

-- x
RACHEL WITLIEB BERNSTEIN, : Index NO.: 17-cv-9483(DAB)

 

Plaintiff,
v.

BILL O’REILLY, FOX NEWS
NETWORK LLC and TWENTY-FIRST
CENTURY FOX, WC.,

Defendants.

 

 

PLAINTIFF’S BRIEF IN OPPOSITION TO DEFENDANTS
FOX NEWS NETWORK LLC and TWENTY-FIRST
CENTURY FOX, INC.’S MOTION TO DISMISS PLAINTIFF’S
SECOND AMENDED COMPLAINT

 

SMITH MULLIN, P.C.

420 Lexington Avenue, Suiie 300
NeW York, NeW York 10170

(212) 297-6134; fax: (917) 677-3697

(nmullin@$mithmullin.com)

240 Claremont Avenue
Montclair, NeW Jersey 07042
(973) 783-7607; fax: (973) 783-9894

Of Counsel and on the Brief:
NEIL MULLIN, ESQ.
NANCY ERIKA SMITH, ESQ.

On the Brief:
JAMES E. BURDEN

Case 1:17-cV-09483-DAB Document 116 Filed 12/07/18 Page 2 of 28

TABLE ()F CONTENTS
STATEMENT OF FACTS ...................................................... 1

A. Plaintiffs Entered Agreements With Defendant O’Reilly
Set|;ling Provable Clairns of Harassment ................................ 1

B. Defendant O’Reilly Defamed Plaintiffs Relentlessly 0r1 National
TV, 011 National Radio, 011 Webcasts, on Blogs, in the Print

Media and Social Media Pubiished Throughout the World .................. 2
C. Defendant Fox News and 213‘[ CF ’S Defamatory Statemepts ................ 5
1. The April 19, 2017 FOX News Publication ........................ 5

2. Defendant Fox NeWS Published O’Reilly’S
Defamation on Hannity’$ Radio Show ........................... 6
3. Fox News and 21St CF’S Chair and CEO Defamed Piaintiffs .......... 7
4. The April 1, 2017 Press Release ................................ 8

LEGAL ARGUMENT

POINT I: PLAINTIFFS HAVE CLEARLY PLED

DEFAMATION UNDER NEW YORK LAW ........................... 8
A. The April 1, 2017 Press Release ...................................... 9
B. 7 Defenda_nt FOX NeWs Pub]ished O’Reilly’s Apri] 19, 2017 Defamation ....... 10
C. Hannity’s Radio Show ............................................. 10
D. Murdoch’ S Statement .............................................. 12

POINT II: ALL FOUR DEPAMATORY STATEMENTS 'WERE
“OF AND CONCERNING” PLAlNTIFFS ............................. 13

POINT 1111 DEFENDANTS’ STATEMENTS ARE NEITHER “SUBSTANTIALLY
TRUE,” NOR “SIMPLE DENIALS,” NOR “OPINION” ................. 14

A. The Statements are Not SubstantiaHy True ............................. 14

 

Case 1:17-cV-09483-DAB Document 116 Filed 12/07/18 Page 3 of 28

B. The Statements are Not Genera1Denia]S ............................... 14
C. The Statements are Not Opinion ..................................... 19
POINT IV: DEFENDANTS FOX NEWS AND 21ST CF MATERIALLY
BREACHED THE NON-DISPARAGEMENT AND
CONFIDENTIALITY CLAUSES OF PLAINTIFF
BERNSTEIN’S SETTLEMENT AGREEMENT ........................ 22

CONCLUSION .............................................................. 23

_ji_

Case 1:17-cV-09483-DAB Document 116 Filed 12/07/18 Page 4 of 28

 

TABLE OF AUTHORITIES

M
Algarin v. Town ofWallkill, 421 F.3d 137 (2d Cir. 2005) .............................. 14
Biro v. Conde Nast, 883 F.Supp,.Zd 441 (S.D.N.Y. 2012) ........................... 15, 16
Davis v. Boeheim, 24 N. Y.Sd 262, 998 N. Y.S.2d131 (2014) ........... 9, 10, 12, 18, 19, 20, 21
DeBlaSio v. North Shore Um`v. Hospifal, 213 A.D.2d 5 84,

624 N. Y.S.Zd 263 (2d Dep’t 1995) ....................... j .................. 14
Faber v. Metro. Life Ins. Co., 648 F.3d 98, 104 (2cl Cir. 2011) .......................... 8
Firth v. State of New York, 761 N. Y.S.2a' 361 (A.D. 3rd Dept. 2003) ..................... 12
Garrison v. Louisz`ana, 379 U.S. 64, 74 (1964) ...................................... 17
Gilman v. Spitzer, 902 F_Supp..?d 389 (2012) ....................... _ ............. 13, 14
Giu]j”re v. Maxwell, 165 FSupp.Sd 147 (S.D.N.Y 2016) ........................ 18, 19, 21
Harte~Hanks Communications, Inc. v. Connaughton, 491 U.S. 657, 688 (1989) ............ 17
Harwood Phar'macal Co. v. Natz'onal Broadcasting Co. , 9 N. Y.2d 460,

214 N.Y.S.2d725 (1961) ................................................. 13
fn re Phifadelphia Newspapers, LLC, 690 F.3d 161 (3rc1 Cir. 2012) ..................... 11
Kaminester v. Wez'mraub, 131 A.D.2d 440, 516 N.Y.S.2d 234 (2d Dep't 1987) ............ 16
Mase v. Rez'lly, 206 A.D. 434, 201 N. Y.S. 470 (1St Dep‘t 1923) .......................... 16
McKee v. Cosby, 236 F.Supp.j’d 427 (D.Mass. 2017) ..... ` ........................... 17
McNamee v. Clemens, No. 09-cv-1647,

2013 M 3968740, at * 3 (E.D.N.Y. July 31, 2013) ........................... 16
Murray v. Watervll'et, 130 A.D.2a’ 830, 515 N. Y.S.2a' 150 (3d Dep't 1987) ................. 13
Perks v. Town ofHuntington, 251 FSupp.2d 1143 (E.D.N.Y 2003) ..................... 13

-iii-

Case 1:17-cV-09483-DAB Document 116 Filed 12/07/18 Page 5 of 28

Porfer v. Saar, 688 N.Y.S.Zd 137 (App. Div. 1999) ............................... 14, 15
Rausman v. Baugh, 248 A.D.Zd 8, 682 N. Y.S.2d 42 (2d Dep't 1998) ..................... 13
Riviello v. Waldron, 47 N. Y.2d 297, 418 N. KS..Zd 300 (1979) .......................... 13
Salyer v. S. Poverly Law Ctr., Inc., 701 FSupp.2d 912 (W.D. Ky. 2009) ................. 11
Seymour v. New York State Electric & Gas, 215 A.D.Za' 971,

627 N. Y.S.2d 466 (3d Dep't 1995) ......................................... 13
St. Amcmt v. Thompson, 390 U.S. 727, 732 (1968). . . . . . . . . . . . . . . . . .é .................. 17
Three Amigo.s' SJL Rest., Inc. v. CBS News, Inc., 28 N. Y.3d 82, 86-87 (2016) .............. 14
U.S. ex rel. Klein v. Omeros Corp., 897 F.Supp.Zd 1058 (W.D. Wash. 2012) .............. 11

_iv_

Case 1:17-cV-09483-DAB Document 116 Filed 12/07/18 Page 6 of 28

STA'I`EMENT OF FACTS

A. Plaintiffs Entered Agreements with Defendant
O’Reilly Settling Provable Claims of Harasslnent

More than 15 years ago, on September 9, 2002, Plaintiff Rachel Witlieb Bernstein entered
into an Agreernent Witb Fox NeWs in Which Defendant Bill O’Reilly is a named third-party
beneficiary (w, Declaration of Joseph M. Terry, Esq., Ex. 5). The Fox Defendants falsely
claim that it Was oniy “aliegations of mistreatment” and not sexual harassment by Defendant
O’Reilly Which led to the underlying Settlement Agreement. (Db 1). To the contrary, prior to
Plaintiff Bernstein’s termination, Defendant O’Reilly subjected her to severe abuse and sexual
harassment, Which is described more fuliy in the proposed Third Amended Comp1aint. (See,
Mullin Dec., EX. M at 1111 15-36). As set forth therein, for months Defendant O’Reilfy
discriminated against Plaintiff Bernstein based on her gender and re1igion, by among other
things, being verbally abusive to her, frequently screaming at her, falsely blaming her for errors
of others, physically threatening her, and making an Anti-Seinitic statement that “We don’t need
your kind here.” (l\/iullin Dec., EX. M at 1111 15-3 6). 1t Was these incidents, coupled With Plaintiff
Bernstein’s complaints to I-Iurnan Resources and others about Defendant O’Reilly, Which led to
her termination and entry into the Settlement Agreement Which the Defendants have breached

More than 13 years ago, on OCtober 28, 2004, plaintiff Andrea Mackris entered into a
Settlement Agreement, along With her then 1awyer and his firm, With defendant Bill O’Reilly and
Fox NeWs NetWork. (Mu11in Dec., Ex. B). This Settlement Agreernent Was amended more than
10 years ago on November 7, 2007. (Mullin Dec., EX. C).

A1most seven (7) years ago, on August 10, 2011, plaintiff Rebecca Gomez Diamond

Case 1:17-cV-09483-DAB Document 116 Filed 12/07/18 Page 7 of 28

entered into a Settlement Agreement and Release with defendants Bili O’Reilly and FOX NeWs
Network. (l\/luliin Dec., Ex. D).

ln al1 the years since these Settlement Agreements have been entered, up untii the present,
none of the plaintiffs breached any of the provisions of the Agreements. (Mullin Dec., Second
Amended Compiaint, Ex. E, 1111 17 and 19.

On September 12, 2016, Defendant O’Reilly’s lawyer, Fredric S. Newrnan, wrote a letter
to plaintiff Andrea l\/iackris stating, “We understand that you have been interviewed by Emily
Steel, and perhaps others, concerning Fox News” and threatening Mackris With “irnmediate legal
proceedings” in the event she breached the Settiernent Agreernentl. (Mnllin Dec., EX. F).

On April 1, 2017, The NeW York Times reported that “Biil O’Reilly Thrives at Fox
News, Even as Harassment Settlements Add Up.” The article was written by Emily Steel and
Michael S. Schmidt and revealed that O’Reilly and/or Defendant Fox News had paid five (5)
women about $13 million to forego litigation and never speak about What Defendant O’Reilly
did to them. The article specificaily named each of the three Plaintiffs, noting that a settlement
was reached With Ms. Bernstein in 2002, with i\/ls. Mackris in 2004, and with Ms. Diamond in
2011. in addition to Plaintiffs, the article named Lanrie Dhue (eurrently suing l\/ir. O’Reil1y for

defamation) and one other woman as people who settled With O’Reiliy.

 

l lt is unclear how Mr. Newman became aware of this fact. In the past, defendant
O’Reiily and Fox News engaged in surveillance and intimidation of Ms. Macl<ris (as reflected in
her Settlement Agreement (Mullin Dec., Ex. B, 11 4(c)). Perhaps that surveiiiance was reactivated
once Defendants became aware that The New York Tirnes was Writing a story, or defendants
Were surveilling Ms. Steei. Notably, neither Defendant O’Reilly nor Defendant Fox instituted an
arbitration action or sought injunctive relief in September of 2016 as required by the Settlement
Agreements’ arbitration clauses.

Case 1:17-cV-09483-DAB Document 116 Filed 12/07/18 Page 8 of 28

B. Defendant O’Reilly Defamed Plaintiffs Relentlessly on National
TV, on National Radic, on Webcasts, on Blogs, in the
Print Media and Socia1 Media Published Throughont the World
Enraged that The NeW York Tirnes had exposed his harassment of the small specifically-
defrned group of five women, O’Reiily began a public reiations campaign of defamation against
his victims As specifically detailed in the proposed Third Amended Cornplaint (l\/iullin Dec.,
Ex. E), O’Reiliy viciously defamed the Plaintiffs throughout the world for nine months ~ until
Plaintiffs sued to stop it. Millions of people around the world heard the gdefamation lt resulted
in many derogatory comments holding Plaintiffs up to derogation and ridicule in newspapers, on
TV, on radio, on Webcasts, on Websites, on blogs, and on social media O’Reiiiy’s defamatory
statements were published in print and oniine in the 1argest media in the Worid, including, but not
limited to, Newsweek, the Washington Post, NBCnews.corn, New York Magazine, Money
Magazine, CNN.coni, CNBC.com, Vanity Fair, the LA Times, the Washington Exatniner,
Hufflngton Post, the Chicago Tribune, the Hollywocd Reporter, the Daily Mail, and The Nevv
York Times.
Defendant O’Reilly’s defamatory statements are too numerous to list, but, as detailed in
the Second Amended Conrplaint, they include:

55 GG

v caliing himself a “victim” of a “smear campaign, a brutal campaign of
character assassination this is unprecedented in post-i\/lcCarthyist
America.” (E. at 11 22(a)).

' “We have physical proof that this is bullshit. Bullshit. . . . it’s all crap.” (Mullin
Dec., Ex. E, 11 60).

‘ “This is crap, and you know it. It’s politically and financially motivated,
and we can prove it, With shocking information.” (Li. at 11 60)

' “these harassment deals” [are a] “bunch of garbage.” (I_d. at 11 65).

Case 1:17-cV-09483-DAB Document 116 Filed 12/07/18 Page 9 of 28

' “The bottom line is that my enemies who want to silence me have made my life
extremely difficult and have hurt me in the marketplace Anybody who doesn’t
like me Will believe all this stuff, the smear merchants put out, . . .” (15_1_. at 11 67).
' “lt is tremendously disheartening that we part ways due to completely

unfounded claims.” (l_d_. at 11 22(a)).

~ “No one was mistreated on my watch.” (Ll. at 1[ 40).
‘ “1 never mistreated anyone.” (E. at 11 45).
' “Once you get a famous name, you’re in the political arena, the combination is

devastating If they can get you, they’re going to get you.” (M. at 11 41).

- O’Reilly repeatedly referred to himself as a “victirn.” (Ld. at 1111 41, 43, 60, 70,
71).

° Claiming to be conducting an “investigation” “
whole thing” “the smears.” (_1_d. at 11 43).

71 ii

clearing his narne to expose the

' “What we are going to uncover is shocking . . . that this could happen in our
Republic - this kind of defamation . . . and it’s bought and paid for . . . millions or
dollars in play . . . is shocking.” (Mullin Dec., Ex. K at 5:14-15; 5:18~22).

* Claiming after his “investigation” he would give the public “facts,” “no he said
she said. Facts. Cold stone facts. Shocking the defamation that can occur.” (_d.
at 11 43).

¢ “They don’t care if it’s true or not. Allegations become facts.” (E. at 11 43).

~ “Every allegation is a conviction . . . every allegation in this area is a conviction
They don’t look for the truth.” (I_d. at 11 45).

' Repeatedly calling the plaintiffs’ harassment claims a “political and financial hit
job,” and “politically and financially motivated.” (I_d. _at 1111 54, 55).

- “l’rn vulnerable to lawsuits from individuals who want me to pay them to avoid
negative publicity.” (M. at 11 21).

' Repeatedly, over and over, falsely stating “1 have been in the broadcast business

for 43 years, 12 different companies Never one time was there any complaint
filed against me with Huinan Resources or anybody’s legal tearn, nothing, Zero.”

Case 1:17-cV-09483-DAB Document 116 Filed 12/07/18 Page 10 of 28

(n. assn

' “The worst part of my job is being a target for those who would harm me and my
employer, thech News Channel. Those of us in the arena are constantly at risk,
as are our families and children.” (1§_1_. at 11 21).

- “l\/iy biggest mistake was settling.” (M. at 1[ 61).
~ “In my case, all the confidentiality stuff was - violated - every bit of it.” (_l_d. at 11
62).

' “We thought people would uphold their oath and what they agreed to do. They
haven’t.” (Ld. at 11 63).

~ “There are two things here when it comes to women being, um, mistreated, that’s
the best word, every American should want one thing - justice . . . The other thing
is verifiable. I’ve been in the business 43 years. Never once was there a
complaint filed against me with any HR in 12 different companies Verifiable.”
(ld_. at 11 66).

' “1 can go to sleep at night knowing very weil that l never mistreated anyone on my
watch in 42 years.” (M. at 11 45).

- “I’ve been upfront on this nom the very beginning in my situation, 1 took the
slings and arrows and l told my attorneys we’ll abide by what we promised to do.
But we are now going to confront everybody in court. That’s where we’re going
to adjudicate, in my situation We’ve already filed one lawsuit and we’ve got
others ready to go.” (E. at 11 71).

- “You know, am l mad at God? Yeah, I’m mad at him. I wish l had more
protection.” fill at 11 70).

C. I}efendants Fox News and 21st CF’s Defamatorv Statements
1. The Anrii 19. 2017 Fox News Pubiication
After the April 1, 2017, New York Tirnes article, days iater, on April 18, 2017, O’Reilly’s
attorney, l\/larc E. Kasowitz, issued a highly defamatory press release in which he stated:
Bill O’Reilly has been subjected to a brutal campaign of character assassination

that is unprecedented in post-McCarthyist America. This law firm has uncovered
evidence that the smear campaign is being orchestrated by far~left organization

Case 1:17-cV-09483-DAB Document 116 Filed 12/07/18 Page 11 of 28

bent on destroying O’Reilly for political and financial reasons.
The evidence will be put forth shortly and is irrefutable.

(Mullin Dec., Ex. N)2

On April 19, 2017, Fox News published an article which portrayed O’Reilly in the best
possible light, while at the same time adopting and republishing Mr. Kasowitz’s defamatory
statements about the Plaintiffs. (Mullin Dec., Ex. L.) lt is undisputed that the article was written
by Fox News personality Howard Kurtz, published on the Fox News website, and republished
around the world.

hit ://www.foxnews.com/entertainment/2017/04/19/fo'x-news»dro s~bill-oreill -in-wake-harass

 

ment-allegations.html.

The article fully adopted Kasowitz’s defamatory statements such as: O’Reilly’s liberal
opponents had engaged in a “smear campaign” and that “O’Reilly ‘has been subjected to a brutal
campaign of character assassination that is unprecedented in post-McCarthyist America.”’
(l\/lullin Dec., Ex. E at 11 22(a).) Fox News and 21st CF did not report any effort to reach
plaintiffs for comment lnstead, they praised O’Reilly: “Even most of his critics acknowledge
that O’Reilly, a former correspondent for CBS and ABC and onetinie host of “inside Edition,” is
an extraordinary broadcaster whose blustery, sometimes confrontational style kept putting people
in the seats.” (l\/iullin Dec., Ex. L).

2. Defendant Fox News Published O’Reilly’s
Defamation on Hannitv’s Radio Show

Fox News also defamed plaintiffs on Septernber 18, 2017: O’Reilly was a guest on Fox

 

2The full article, published by MEDIAite can be found at:
https://www.mediaite.com/tv/oreilly~lawyer-gives-statement-irrefutable~evidence-of-a-political-s
mear-campaign/.

Case 1:17-cV-09483-DAB Document 116 Filed 12/07/18 Page 12 of 28

anchor Sean I-lannity’s radio program, “The Sean Hannity Show.” There, O’Reilly defamed
plaintiffs as having engaged in “shocking . . . defamation” against him. O’Reilly stated he had
done an “investigation” of the women who accused him and had come up with “shocking results”
proving he was “the latest victim” of a progressive campaign aimed at getting him off the air.
Hannity’s radio show is promoted and published by Defendant Fox News whose website links
Hannity’s website and his streaming radio program to the Fox News website. (Muilin Dec., Ex.
E, 11 39).

3. Fox News and 215t CF’s Chair and CEO Defamed Plaintiffs.

After this lawsuit was filed, on December 14, 2017, Fox News CEO and co-Executive
Chairrnan of 21St CF, Rupert Murdoch, called the reports of sexual harassment at Fox News
“total nonsense” (Mullin Dec., EX. E, 11 73). Murdoch was a chief executive of both Fox News
and 21st CF. ln an on-the»record interview being conducted regarding his role as the head of both
companies, Murdoch was asked: “How harmful was the whole raft of allegations about sexual
harassment at Fox News been for business?” Murdoch replied:

Murdoch: No, that’s all nonsense. There was a probiem with our Chief Executive

[Roger Ailesl sort of over the years, but isolated incidents As soon as we
investigated, he was out of the place in hours - weli, three or four days,
and there’s been nothing else since then. Now of course, but that was
largeiy political because We’re conservative Weil, the liberals are going
down the drain. NBS is in deep trouble CBS, their stars, you know, 1
think it’s a very interesting subject we could go into at length, but 1 mean
there are really bad cases that people should be moved aside and there are
other things which probably amount to a bit of flirting. You know?

(Emphasis supplied).

(l\/iuliin Dec. Ex. E, Paragraph 73).

Case 1:17-cV-09483-DAB Document 116 Filed 12/07/18 Page 13 of 28

4. The Anril 1., 2017 Press Release
The April 1, 2017, New York Times article about Defendant Fox News’ covering up and
enabling serial abuse of women, reported a statement by Fox News’ parent company, 21st CF that
falsely accused plaintiffs of never having complained to Fox management about sexual
harassmentl The published statement claimed:
Notwithstanding the fact that no current or former Fox News
employee ever took advantage of the 21st Century Fox_; hotline
to raise a concern about Bill O’Reilly, even anonymously, we
have looked into these matters over the last few months and
discussed them with Mr. O’Reilly. While he denies the merits of
these claims, l\/lr. O’Reilly has resolved those he regarded as his
personal responsibility Mr. O’Reilly is fully committed to
supporting our efforts to improve the environment for all our
employees at Fox News.
(l\/lullin Dec., Ex. E, il 25).(Emphasis Supplied)
LEGAL ARGUMENT
P()INT l
PLAINTIFFS HAVE CLEARLY PLED DEFAMATION UNDER NEW YORK LAW
In deciding a motion to dismiss under FederalRule of Civil Procedure 12(b)(6), a court
should "draw all reasonable inferences in Plaintiff['s] favor, assume all well-pleaded factual
allegations to be true, and determine whether they plausibly give rise to an entitlement to relief.“
Faber v. Metro. Life Ins. Co., 648 F.3d 98, 104 (2d Cir. 2011) (internal quotation marks omitted).

Plaintiff Bernstein has clearly pled the elements of defamation Defendants Fox News and 21st

CF made false statements intending “to expose plaintiff to public contempt, hatred, ridicule,

Case 1:17-cV-09483-DAB Document 116 Filed 12/07/18 Page 14 of 28

aversion, or disgrace?’.” Dcn)is v. Boeheim, 24 N.Y.3d 262, 268, 998 N.Y.S.2d 131, 22 N.E.3d
999 (2014).

A. The April 1. 2017 Press Release

215t CF is now a named party in this action and, as such, is liable for the defamatory April
l, 2017 statement it issued which was quoted in The New York Times and repeated throughout
the world’s media The jury can determine - based on all the facts ~ whether both corporate
entities are responsible for the defamatory content of the press release. ln it, Defendant 21St CF
claims that it had “information unknown to others,” Davis v. Boeheim, 24 N.Y.3d 262 (2014),
because “we [arguably both corporate defendants] have looked into these matters over the last
few months and discussed them with l\/lr. O’Reilly.” The statement notes that O’Reilly “denies
the merits of these claims.” 1f 2151 CF “1ooked into these matters,” surely it found video and
voice recordings clearly evidencing Bill O’Reilly’s harassment and abuse. Both Defendants Fox
News and 21“ CF imply in this false statement that they have “information unknown to others,”
before repeating O’Reiily’s deniai. Davis v. Boeheim, 24 N.Y.3d 262, 268, 998 N.Y.S.2d 131,
22 N.E.3d 999 (2014).

But the statement went further than that, alleging the fact that “no current or former Fox
News employee ever took advantage of the 21St Century Fox hotline to raise a concern about Bill
O’Reilly, even anonymously....” (Mullin Dec. Ex E, 11 25). This statement that no Woman had
ever complained about Bill O’Reiily was repeated in various forms to millions of peopie. lt is

demonstrably false. All three Plaintiffs complained about harassment and abuse by Bill O’Reilly.

 

3 Clearly the defamatory statements made by defendant Fox News are also “disparaging”
in violation of plaintiff Bernstein’s Settlement Agreement. (Mullin Dec., Ex. A, 11 5(f)).

Case 1:17-cV-09483-DAB Document 116 Filed 12/07/18 Page 15 of 28

(l\/lullin Dec. EX. E, 1111 27, 30, 31, 56, 69). 1n context, it is meant to convey that Plaintiffs made
up claims in order to conduct what O’Reilly repeatedly called a “political and financial hit job.”
(Mullin Dec. Ex. E, 1111 54, 55). Certainly a jury could determine that this statement, printed in
the article which specifically named Plaintiffs and 2 other women, was defamatory

B. Defendant Fox News Published O’Reiliv’s April 19, 2017 Defamation

On April 19, 2017 Defendant Fox News.com published its own article, with the byline of
a Fox employee, which included Defendant O’Reilly’s defamatory claim that plaintiffs’ claims
are “completeiy unfounded,” part of a “liberal smear campaign” and “a brutal campaign of
character assassination that is unprecedented in post-McCarthyist America.” (Muliin Dec., Ex.
E, il 22(a); Ex. L); B, WWW.foxnews.com/entertainment/2017/04/19/fox-news-drops-bill~
oreilly-in-wakeharassment-allegations.print.html. A jury can reasonably determine that by
publishing these false statements, portraying Plaintiffs as liars conspiring with others to harm
Defendant O’Reilly, Fox News and 21St CF are liable for defaming Plaintiffs

Statements that tend to portray sexual harassment victims as liars and/or extortionists are
defamatory under New York law. See, Zervos v. Trump, Slip. Op., p. 5, Mullin Dec., Ex. G,
citing, Davis v. Boehez'm, 24 N.Y.3d at 268.

C. Hannity’s Radio Show

Defendant Fox News’ website has a direct link to Fox personality Sean Hannity’s radio
show. The statements made by O’Reiliy on that show were published directly by Fox News.
The statements are factual in nature in that O’Reilly alleges he conducted an “investigation,” that
the women who complained of his abuse had engaged in “shocking defamation” and that he was

a “victim” of a liberal conspiracy to get him off the air.

10

Case 1:17-cV-09483-DAB Document 116 Filed 12/07/18 Page 16 of 28

Defendants Fox News and 21st CF incorrectly argue that mereiy “1inking to another
website . . . does not constitute publication of the material on the other website and cannot serve
as a basis for a defamation claim.” (Db 16). ln support of this contention, Defendants Fox News
and 215’ CF cite the following cases: U.S. ex rel. Klein v. Omeros Corp., 897 F.Supp.2d 1058,
1074 (W.D. Wash. 2012); la re th`ladelphia Newspapers, LLC, 690 F.3d 161, 175 (3rd Cir.
2012) and Salyer v. S. Poverty Law Ctr., Inc., 701 F.Supp.2d 912, 917 (W.D. Ky. 2009). Each of
these cases is distinguishable First, the holding Klein, supra involved \lliashington law and not
New York state law. In addition, the District Court in Klein noted that where, as here, a
Defendant republished the defamatory content of a prior statement, a new actionable defamation
had occurred:

ln Momah, the court held that the defendant could be liable on separate causes of
action for defamation, one based on original defamatory statements he made to a
newspaper, and the other based on his subsequent posting of the newspaper
articles to his website The defendant thus published the defamatory content twice
182 P.3d at 467-68. Similarly, in LaMon, the court stated that the defendant's
placement of the plaintiffs' litigation file from an earlier lawsuit (which included
allegedly defamatory statements about the plaintiffs) in the public library was,
"assuming communication of its contents to a third party, a republication of
statements made originally in the course of a judicial proceedings" and could
"make the [defendant] liable although the original publisher is protected by a
privilege." 723 P.2d at 473 (emphasis added). 1n both Momah and LaMon, a
finding of republication hinged on the defendant's communication of the contents
of the original, allegedly defamatory statements

{U.S. ex rel. Klein, 897 F.Supp.2d at 1073.]

Likewise, the holdings in In re Philadelphia Newspapers, LLC, supra and Salyer, supra,
are distinguishable because neither case involved New York state law and neither case involved,

as here, the republication of the contents of the defamatory statement Here, the Defendants

republished the contents of O’Reilly’s defamatory statements made on the Hannity radio show by

11

Case 1:17-cV-09483-DAB Document 116 Filed 12/07/18 Page 17 of 28

introducing them to a new audience Under the applicable New York state law, such conduct
constitutes republication In Firth v. Slate ofNew York, 761 N.Y.S.2d 361 (A.D. 3rd Dept. 2003),
the Appellate Division held:
The Court of Appeals determined in the prior action between these parties that the
single publication rule applies to the Internet, such that there is not a republication
for defamation purposes each day the item is available on the lnternet but, instead,
the statute of limitations runs from the item's initial posting (see § at 369~370).
Republication, an exception to the single publication rule, justifies renewing the
statute of limitations when "the subsequent publication is intended to and actually
reaches a new audience" (Li at 371; see Rirzaldi v Viking Penguin, 52 N.Y.2d 422,
433 [1981]; Restatement [Second] of Torts § 577A, Comment d).
The Court of Claims properly denied defendant's motion for dismissal of the
complaint pursuant to C.P.L.R. 3211 (a) (7), since claimant's allegations that the
report was moved to a different lnternet address are sufficient to state a cause of
action for republication to a new audience akin to the repackaging of a book from
hard cover to paperback (see Firth v State of New York, supra; Rz`naldz` v. Viking
Penguin, supra; Hopkinson v Reciwing Constr. Co., [2003]).
[Firth, 761 N.Y.S.2d at 667.]
Thus, Defendants Fox News and 2151CF are liable for their republication of O’Reilly
defamatory comments on the Hannity radio show.
D. Murdoch’s Statement
As the highest~level executive at both Defendants Fox and 21st CF, Rupert l\/lurdoch
defamed Plaintiffs Speaking as someone who listeners would certainly view as having
information “unknown to others,” Davz`s v. Boeheim, supra, he called the harassment claims
“nonsense” (distinguishing what he called “isolated incidents” with Ailes). A jury could
certainly conclude - and Plaintiffs will produce evidence to show ~ that these statements by

l\/lurdoch exposed Plaintiffs to contempt and ridicule, portraying them as liars who were

politically motivatedl

12

Case 1:17-cV-09483-DAB Document 116 Filed 12/07/18 Page 18 of 28

As the highest level executive at both Defendants Fox News and 2111CF, Rupert
Murdoch speaks with the authority and imprimatur of both entities. Murdoch made the
defamatory statements during a formal on-the-record interview which was being conducted
because of his role at both organizations (l\/lullin Dec. Ex. E, 11 84). A corporate entity is liable
for the defamatory statements of its employees if the statement is made as an authorized part of
his/her duties. ln Perks v. Town ofHuntington, 251 F.Supp.2d 1143, 1166 (E.D.N.Y 2003), the
District Court stated:

Under New York law, an employer can be held vicariously liable for a defamatory
statement made by one of its employees, but only if the employee made the
statement in the course of performance of his/her duties. See, e.g., Rausman v.
Baugh, 248 A.D.2d 8, 10, 682 N.Y.S.2d 42 (2d Dep't 1998); Seymour v. New York
State Electric & Gas, 215 A.D.2d 971, 973, 627 N.Y.S.2d 466 (3d Dep't 1995);
Murray v. Watervll`et, 130 A.D.2d 830, 831, 515 N.Y.S.2d 150 (3d Dep't 1987);
see generally, Rtvieflo v. Waldron, 47 N.Y.2d 297, 418 N.Y.S.Zd 300, 391 N.E.2d
1278 (1979) (discussing the principles of respondeat superior in the
employer/employee context).

fPerks, 251 F.Supp.2d at 1166.]

Clearly, Murdoch is an authorized corporate executive speaking on behalf of Fox News
and 2111CF and binds them.

POINT II

ALL FOUR DEFAMATORY STA’I`EMENTS
WERE “OF AND CONCERNING” PLAINTIFFS

The issue of whether a statement is 11of and concerning” Plaintiffs is a jury question
Harwood Pharmacal Co. v. Nalional Broadcasrz`ng Co. , 9 N.Y.2d 460, 462, 214 N.Y.S.2d 725,
174 N.E.2d 602 (1961). in this case, the statements published by Defendants Fox News and 21st

CF are clearly “of and concerning” Plaintiffs

13

Case 1:17-cV-09483-DAB Document 116 Filed 12/07/18 Page 19 of 28

As this Court held in Gilman v. Spitzer, 902 F.Supp.2d 389, 395 (2012), “[W]here the
person defamed is not named in a defamatory publication, it is necessary, if it is to be held
actionable as to him, that the language used be such that persons reading it will, in the light of the
surrounding circumstances be able to understand that it refers to the person complaining.”
citing, Algarin v. Town of Wallkz'll, 421 F.3d 137, 139 (2d Cir. 2005) (quoting, DeBlasio v. North
Shore Univ. Hospital, 213 A.D.2d 584, 624 N.Y.S.2d 263, 264 (2d Dep’t 1995)). All four
statements by Defendants Fox News and 2151 CF were clearly “of and cdncerning” Plaintiffs -
members of a small publicly identified group of five (later six) victims of O’Reilly’s abuse. See
Zervos, Supra, Fn. 3 citing Three Amigos SJL Rest., Inc. v. CBS News, Inc., 28 N.Y.3d 82, 86-87
(2016). (Mullin Dec., EX. G).

POINT III

DEFENDANTS’ STATEMENTS ARE NEITHER
“SUBSTANTIALLY TRUE.” NOR “SIMPLE DENIALS”. NOR “OPINION”

A. The Statements are Not Substantiailv True

Defendants Fox News and 215t CF claim that the challenged statements are °‘substantially
true” (Db 17) and, incredibly, that, “[N]othing that 21st CF stated is Mg§ to be false.” (Db 17).
ln fact, the Second Amended Complaint alleged falsity with specificity in Paragraphs 27, 30, 3 l,
56 and 69, as does the proposed Third Amended Complaint. (Mullin Dec., Exs. E and M). A
quick review of the four statements in context shows that they basically call Plaintiffs liars,
cxtortionists, political conspirators, and detainers Plaintiffs clearly allege that these statements

are untrue

14

 

Case 1:17-cV-09483-DAB Document 116 Filed 12/07/18 Page 20 of 28

B. The Statements are Not General Denials
Defendants Fox News and 21st CF cite Porrer v. Saar, 688 N.Y.S.2d 137, 139 (App. Div.
1999), and other cases for the proposition that “[G]eneral denials are simply not defamatory.”
(Db 9). None of those cases are relevant here. The statements at issue are not “general denials.”
Collectively, the Defendants have clearly called the Plaintiffs “extortionate, politically~motivated
liars.” Tal<ing one sentence out of a press release published around the world, Defendants Fox
and 21St CF argue that:
21st CF did not say that Plaintiff Bernstein never complained to Fox News, her
employer. lt merely noted that “no current or former Fox News employee ever
took advantage of the 21st Century Fox hotline to raise a concern about Bill
O’Reilly, . . .”
[Db 11].

This shameless attempt to cherry pick statements should fail. ln The NeW York Times

article dated April 1, 2017, Defendants Fox News and 21St CF Wanted to convey that the live

 

women (three Plaintiffs) named in the article had n_ot complained about O’Reilly during their
employment This coordinated lie ~ that Plaintiffs had not complained - was repeated to millions
of people around the world. A reasonable jury could easily conclude that the ad nauseum
repetition to millions of people over the span of nine months that no one had ever complained to
her employer about Bill O’Reilly’s abuse is meant to convey that the Plaintiffs were part of the
liberal smear campaign; that they filed unfounded claims as part of a political and financial hit
job. Why else Would this coordinated falsehood have been spewed for so long?

When read in context and not in isolation, the statements are demonstrably false and

defamatory ln Biro v. Conde Nast, 883 F.Supp.Zd 441, 466 (S.D.N.Y. 2012), this Court stated:

15

Case 1:17-cV-09483-DAB Document 116 Filed 12/07/18 Page 21 of 28

. . . the Court joins the other courts applying New York law and adopts the Fourth
Circuit's approach to defamatory implication claims in Chapin, 993 F.2d at
1092-93. Thus, where a plaintiff asserts a defamation claim based not on any
alleged falsity of the statements themselves, but on an alleged defamatory
implication that could be derived from the unchallenged facts, the Court will
require an “especially rigorous showing” that (1) the language may be reasonably
read to impart the false innuendo, and (2) the author intends or endorses the
inference ld. at 1093. The alleged innuendo “rnay not enlarge upon the meaning
of words so as to convey a meaning that is not expressed.” Tracy v. Newsday, 5
N.Y.2d134, 182 N.Y.S.2d1, 155 N.E.2d 853, 855 (1959).

[Biro, 883 F.Supp.2d at 466.]

Plaintiffs did not complain on the 21St CF hotline, because it did not exist, as Defendants
know. The statement was included in Defendants’ press release to clearly leave the public with
the false impression that Plaintiffs never complained to their employer about O’Reilly’s abuse
because O’Reilly never abused them. Likewise, Mr. l\/lurdoch’s Sky News statement describing
the Plaintiffs’ claims as “nonsense” is obviously false. A reasonable jury could easily conclude
that l\/lurdoch knew there were tapes and videos recording O’Reilly’s abuse and that millions of
dollars had been paid to keep the public from learning about O’Reilly’s harassment

Defendants Fox News and 21st CF also cite McNamee v. Clemens, No. 09-cv-1647, 2013
WL 3968740, at * 3 (E.D.N.Y. July 31, 2013), for the proposition that “general denials” are not
actionable as defamation (Db 9). However, in McNamee, the District Court held that publicly
branding someone a “liar” and/or “dishonest” - as Plaintiffs were here - is defamatory:

Moreover, it is well-established that a “charge that a man is lying, at least, in a
matter of public interest, is such a charge as tends to hold him up to scom, as
matter of law.” Mase v. Rez`lly, 206 A.D. 434, 436 201 N.Y.S. 470, 472 (lst Dep't
1923); see also, Kamz`nester v. Weimraub, 131 A.D.2d 440, 516 N.Y.S.2d 234 (2d
Dep't 1987) (finding allegedly libelous statements accusing plaintiff of personal
dishonesty were not constitutionally protected expressions of opinion). An attack

on a person‘s integrity by impugning his character as dishonest or immoral may
form the basis of a defamation if an ordinary listener would tend to credit the

16

Case 1:17-cV-09483-DAB Document 116 Filed 12/07/18 Page 22 of 28

statements as true

[McNamee, 762 F.Supp.2d 584, 601-602 (E.D.N.Y. 2011).]

Defendants’ reliance on McKee v. Cosby, 236 F.Supp.3d 427 (D.l\/lass. 2017), is equally
misplaced ln that case, the court found that there was no denial from l\/lr. Cosby that the alleged
rape had occurred lnstead, Mr. Cosby’s counsel’s statement merely “raised doubts as to the
Plaintiff’s credibility . . .” McKee, 236 F.Supp.3d at 443. Here, Fox News, by itself, through l\/lr.
Murdoch, and 21"‘t CF, and by quoting Defendant O’Reilly, clearly conveyed that the Plaintiffs
were liars and extortionists.

ln addition, in Harre-Hanks Communications, Inc. v. Connaughfon, 491 U.S. 657, 688
(1989), a case not cited by the defendants, the Supreme Court rejected a news organization’s
application of the ‘°neutral reportage” privilege where, as here, there was proof that the news
organization had a “high degree of awareness of . . . probable falsity.” l_dg4 Thus, where, as here,
Fox News and 21st CF knew that their reporting was false and they acted with actual malice
towards plaintiff Bernstein, they are not entitled to protection under the “neutral reportage”
privilege

Oddly, Defendants argue that the 2151CF press release does not deny Plaintiffs’
underlying claims - it merely repeats Mr. O’Reilly’s denial (Db 9) First, there was a conscious
decision to include the O’Reilly denial in a paragraph that notes that 21“ CF had “spent months”
looking into the allegations, and included the demonstrably false statement that the Plaintiffs had

not complained to Fox about O’Reilly’s harassment The law is clear that the relevant statements

 

4See also, Garrison v. Lonisfana, 379 U.S. 64, 74 (1964); St. Amcmt v. Thompson, 390
U.S. 727, 732 (1968).

17

Case 1:17-cV-09483-DAB Document 116 Filed 12/07/18 Page 23 of 28

must be viewed in context with all of the defamatory statements stated in the Second Amended
Complaint (and proposed Third Amended Complaint) - not viewed in isolation Gilman, 902
F.Supp.2d at 394-395. When read in context, a reasonable reader would conclude that Fox News
and 21st CF were supporting the harasser, Mr. O’Reilly, and ratifying his denial that any sexual
harassment ever took place Thus, the Plaintiffs must be liars.

ln Giuji”e v. Maxwell, 165 F.Supp.3d 147, 151-152 (S.D.N.Y 20l6), this Court rejected
the very same arguments now being advanced by Defendants Fox News!and 21St CF. ln Gz`ujj$”e,
the plaintiff was the victim of sexual abuse between 1999 and 2002. Plaintiff identiiied the
defendant, Maxwell, as having been closely involved in plaintiffs trafficking for the purpose of
this abuse J ust as the Defendants have done here, Maxwell denied the plaintiffs claims, and Ms.
Guiffre sued for defamation:

Plaintiff alleges that the content of this statement [Maxwell’s denial] contained
actionable falsehoods in stating that Plaintiffs own allegations "against Ghislaine
Maxwell are untrue," that Plaintiffs allegations have been "shown to be untrue,"
and that Plaintiffs "claims are obvious lies." The second concerns a January 4,
2015 on-camera statement made to the New York Daily News (the "January 4
Statement"). Plaintiff alleges that this statement constitutes an actionable
falsehood by referring back to the January 3 statement in response to a question
regarding the allegations Plaintiff had made against l\/laxwell. (Citations omitted)

[Giujj€re, 165 F.Supp.3d at 150.]

Just as Fox News and 21St CF have done here, Maxwell moved to dismiss Giuff`re’s
defamation claim. This Court denied l\/laxwell’s motion, finding that her simple denials were
defamatory

Defendant argues that the statements in question are not susceptible to a
defamatory meaning Plaintiff submits that Defendant has effectively called her a

"liar," while Defendant points out the Word "liar" was never used in the statements
alleged. 1‘The dispositive inquiry is whether, on the basis of the over-all context

18

Case 1:17-cV-09483-DAB Document 116 Filed 12/07/18 Page 24 of 28

in which the assertion were made, a reasonable reader could have concluded that
the statements were conveying facts about the pl_aintiff." Davis v. Boeheim, 24
N.Y.3d 262, 998 N.Y.S.2d 131, 22 N.E.3d 999 (2014) (internal citations, ellipses,
and brackets omitted). (Emphasis supplicd).

 

>|==1=$

In distinguishing between fact and opinion, the Court asks "(1) whether the
specific language in issue has a precise meaning which is readily understood; (2)
whether the statements are capable of being proved true or false; and (3) whether
either the full context of the communication in which the statement appears or the
broader social context and surrounding circumstances are such as to signal readers
or listeners that what is being read or heard is likely to be ,opinion, not fact." ld.
(citations omitted). The Davis court held that to "communicate that [sexual
assault victims] lied, [and] their motive was financial gain" constituted
defamatory meaning ld.

This case therefore requires the same finding as that in Davis and Green. llirst,
statements that Giuffre's claims "against [Defendant] are untrue," have been
"shown to be untrue," and are "obvious lies" have a specific and readily
understood factual meaning: that Giuffre is not telling the truth about her history
of sexual abuse and Defendant’s role, and that some verifiable investigation has
occurred and come to a definitive conclusion proving that fact. Second, these
statements (as they themselves allege), are capable of being proven true or false,
and therefore constitute actionable fact and not opinion. Third, in their full
context, while Defendant's statements have the effect of generally denying
Plaintiffs story, they also clearly constitute fact to the reader.

[Gz'uffre, 165 F.Supp.3d at 151-152.](Emphasis Supplied.)

C. The Statements Are Not Oninion

Defendants Fox News and 21st CF claim that the statements at issue are opinion (Db
117-18). Assurning, arguendo, that some statements, out of context, could be characterized as
“an opinion, those statements clearly ‘impl[yl that [they are] based upon facts which justify the
opinion but are unknown to those reading or hearing it” . . . and are thus “mixed opinion” and are

“actionable.” Davl`s v. Boehez`m, 24 N.Y.3d at 269.

l9

Case 1:17-cV-09483-DAB Document 116 Filed 12/07/18 Page 25 of 28

Herc, Defendants Fox News and 21St CF published the false statements of its employee,
the actual perpetrator of the abuse (Defendant O’Reilly). Additionally, Fox News, the employer
of the Plaintiffs and the abuser (Fox News and 21st CF), and the Chief Executive of both
corporate entities (Murdoch) have clearly made statements that would lead the normal listener to
believe that they have actual facts which show that Plaintiffs’ claims are “nonsense,”
“unfounded,” part of a “smear campaign,” and “politically motivated.”

All statements at issue lead the audience to believe that Fox News, 21‘““ CF, Murdoch (and
by publication within, O’Reilly) know “certain facts, unknown to [the] audience, which support
[the] opinion and are detrimenta ” to the Plaintiffs Davis, supra. “'l`he dispositive inquiry . . . is
‘whether a reasonable [reader, listener or viewer] could have concluded that [the statements]
were conveying facts about the plaintiff.”’ ld. 269-270 (citations omitted).

ln a strikingly similar case in which many of the same arguments made by Defendants
here were made by defendant Donald Trump, and applying the same law, the Court found that
the defamation action should proceed.

l ust like Defendants, defendant Trump alleged that the women accusing him of sexual
harassment were “smearing” him for “financial” and “political” reasonsl (Zervos v. Trump, Slip
Op., p. 5, l\/lullin Dec., Ex. G).

Judge Schecter cited New York law, applicable here, holding at page 15:

ln Davz`s v. Boeheim, the Court of Appeals determined that a defamation action
could be maintained against a defendant who called individuals claiming to have
been victims of sexual abuse liars and stated that he believed that they were
motivated by money to go public (Davis, 24 N.Y.3d 262 [reinstating defamation
action against someone who may have known undisclosed facts about alleged

sexual abuse]). The Court concluded that the statements were susceptible to a
defamatory connotation because they communicated that defendant had

20

Case 1:17-cV-09483-DAB Document 116 Filed 12/07/18 Page 26 of 28

information unknown to others that justified his statements that the individuals
were neither credible nor victims of abuse (E. at 272). Defendant in Davz's
‘appeared well placed to have information about the charges’ and the context of
the statements suggested that he ‘spoke with authority and that his statements
were based on facts’ (i_d_. at 273).

ln Davis, supra, a college coach called sex abuse allegations against another coach
“unfounded” claiming the accusers were “financially motivated.” The Davis court held:

ln determining the sufficiency of a defamation pleading, we consider
“whether the contested statements are reasonably susceptible of a
defamatory connotation.” As we have previously stated, “[i]f, upon any
reasonable view of the stated facts, plaintiff would be entitled to recovery
for defamation, the complaint must be deemed to sufficiently state a cause
of action.” (Citations omitted).

(Davis v. Boeheim, 24 N.Y.3d at 268).
'l`he word “liar” need not be specifically used to convey that a party suing for defamation
may proceed with her claims:

Though Defendant never called Plaintiff a "liar," to call her claims "obvious lies"
that "have been shown to be untrue" demands the same meaning Plaintiff cannot
be making claims shown to be untrue that are obvious lies without being a liar.
Furthermore, to suggest an individual is'not telling the truth about her
history of having been sexually assaulted as a minor constitutes more than a
general denial, it alleges something deeply disturbing about the character of
an individual willing to be publicly dishonest about such a reprehensible
crime. Defendant's statements clearly imply that the denials are based on
facts separate and contradictory to those that Plaintiff has alleged. Sexual
assault of a minor is a clear-cut issue; either transgression occurred or it did not.
Either Maxwell was involved or she was not. The issue is not a matter of opinion,
and there cannot be differing understandings of the same facts that justify
diametrically opposed opinion as to whether Defendant was involved in Plaintiffs
abuse as Plaintiff has claimed Either Plaintiff is telling the truth about her story
and Defendant's involvement, or Defendant is telling the truth and she was not
involved in the trafficking and ultimate abuse of Plaintiff. The answer depends on
facts. Defendant's statements are therefore actionable as t‘lefamationl
Whether they ultimately prove to meet the standards of defamation
(including but not limited to falsity) is a matter for the fact-finder.

21

Case 1:17-cV-09483-DAB Document 116 Filed 12/07/18 Page 27 of 28

[Giujj$‘e, 165 F.Supp.$d at 152.](Emphasis Supplied.)

Both 21st CF (Fox’s parent speaking on behalf of Fox News) and O’Reilly spoke of
conducting “investigations” and made clear - but false »- statements about Plaintiffs never
complaining Applying the relevant law, the same conclusion reached in Zervos v. Trump should
be reached here: “A reader or listener, cognizant that defendant knows exactly what transpired,
could reasonably believe what defendant’s statements convey: that plaintiff[s] [are] contemptible
because [they} ‘fabricated’ events for personal gain.” (Zervos, Slip Op.,p.17, Mullin Dec., EX.
G).

P()INT IV
DEFENDANTS FOX NEWS AN]} ZIST CF MATERIALLY BREACHED THE NON-
DISPARAGEMENT AND CONFIDENTIALITY CLAUSES OF PLAINTIFF
BERNSTEIN’S SETTLEMENT AGREEl\/IENT

Defendants incorrectly argue that they did not breach the non-disparagement and
confidentiality clauses of Plaintiff Bernstein’ Settlement Agreement. (Db 22~23). As set forth
above, the Defendants violated the confidentiality provisions by engaging in a very public, well-
publicized campaign of smears and defamation against the small, identifiable group of women
named in The New York Times article. Instead of maintaining secrecy and confidentiality
required by the confidentiality clauses incorporated therein, Defendants made public statements
maligning, disparaging and defaming Plaintiffs. The breach of the confidentiality provisions was
especially corrupt and material because Fox and 21st CF repeated O’Reilly’s public statements
that Plaintiffs’ claims were “unfounded” knowing that Fox and 2lSt CF had insisted in the

Settlement Agreements that all three plaintiffs provide to O’Reilly or destroy all of the physical

evidence of his harassment of them. (l\/lullin Dec., Exs. A, B and D).

22

Case 1:17-cV-09483-DAB Document 116 Filed 12/07/18 Page 28 of 28

CONCLUSION
For the foregoing reasons, it is respectfully submitted that defendants’ motion to dismiss
plaintiff Bernstein’s Second Amended Coinplaint must be denied.

SMITH MULLIN, P.C.
Attorneys for Plaintiffs

BY: /s/M WMHM?/

NEIL MULilN mix/isozo)

Dated: December 7, 2018

23

